Order entered April 29, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00382-CV

                       J & A COATING, LLC, Appellant

                                        V.

                      PPG INDUSTRIES, INC., Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-09326

                                     ORDER

      Before the Court is appellant’s April 27, 2020 motion for an extension of

time to file its brief on the merits. Because it appears appellant has not requested

preparation of the reporter’s record, we ORDER the appeal be submitted without

the reporter’s record. See TEX. R. APP. P. 37.3(c). We GRANT appellant’s

motion for an extension and extend the time to May 4, 2020.
       We DIRECT the Clerk of this Court to send a copy of this order Vielica

Dobbins, Official Court Reporter for the 193rd Judicial District Court; and, all

parties.

                                           /s/   BILL WHITEHILL
                                                 JUSTICE